Citation Nr: 0631318	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  03-02 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a gunshot wound (GSW) of the scrotum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from April 1968 to January 
1970.

This appeal to the Board of Veterans Appeals (Board) arises 
from an April 2002 rating action that granted an increased 
rating from 0 to 10 percent for the veteran's residuals of a 
GSW of the scrotum.  The veteran filed a Notice of 
Disagreement with the 10 percent rating in June 2002, and the 
RO issued a Statement of the Case (SOC) in December 2002.  
The veteran filed a Substantive Appeal in January 2003.

In December 2004, the veteran testified during a hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of the hearing is of record.

In February 2005, the Board remanded the matter of a rating 
in excess of 10 percent for residuals of a GSW of the scrotum 
to the RO for further development of the evidence and for due 
process development.  After completing the requested action, 
the RO continued the denial of the claim (as reflected in the 
March 2006 Supplemental SOC (SSOC)), and returned this case 
to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.



2.  The veteran's residuals of a GSW of the scrotum are 
manifested by subjective complaints of scrotal pain and 
discomfort, with objective findings including a slightly 
elevated, moderately tender 1.5 cm. healed wound at the site 
of the entrance of the shrapnel fragment, and a very small, 
minimally tender, barely visible shrapnel wound medial to the 
scrotum at the junction of the inner thigh and upper scrotal 
right side, without evidence of inflammation or right thigh 
or lower leg muscle atrophy or weakness on recent 
examination.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a GSW of the scrotum are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.56, 4.73, 4.118, Diagnostic 
Codes 5314, 5315, 7801, 7802, 7803, 7804, 7805 (2002 and 
2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

A June 2005 post-rating RO letter informed the veteran and 
his representative of VA's responsibilities to notify and 
assist him in his claim, and to advise the RO as to whether 
there was medical evidence showing treatment therefor.  That 
letter also provided notice of what was needed to establish 
entitlement to a higher rating (evidence showing that the 
condition had worsened), and that VA would make reasonable 
efforts to help the veteran get evidence necessary to support 
his claim, such as medical records (including private medical 
records), if he gave it enough information, and, if needed, 
authorization, to obtain them.  That letter further specified 
what records VA was responsible for obtaining, to include 
Federal records, and the type of records that VA would make 
reasonable efforts to get.  Thereafter, they were afforded 
opportunities to respond.  The Board thus finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been provided 
ample opportunity to submit such information and evidence.  

Additionally, the June 2005 RO letter and a subsequent 
September 2005 RO letter requested the veteran to furnish any 
evidence that he had in his possession that pertained to his 
claim.  The Board finds that these letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by a claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met with in 
this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were not furnished to the veteran 
prior to the April 2002 rating action on appeal.  However, 
the Board finds that the delay in issuing the 38 U.S.C.A. 
§ 5103(a) notice did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 ((Fed. Cir. 2006).  As indicated below, as a 
result of RO development and the Board remand, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the veteran's 
appeal.  After the issuance of the RO's June 2005 notice 
letter and additional opportunities to provide information 
and/or evidence pertinent to the claim under consideration, 
the RO readjudicated the veteran's claim on the basis of all 
the evidence of record in March 2006, as reflected in the 
SSOC.

Hence, the Board finds that the VA's failure in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the SOC and SSOCs, 
and that this suffices for Dingess/Hartman.  The Court also 
held that the VA must provide information regarding the 
effective date that may be assigned, and such notice was 
provided in the April 2006 RO letter.  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claim, to include 
obtaining available post-service VA and private medical 
records through 2005.  In February 2002 and October 2005, the 
veteran was afforded comprehensive VA examinations in 
connection with his claim, reports of which are of record.  A 
transcript of the veteran's December 2004 Board hearing 
testimony has been associated with the claims file.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with the matter 
currently under consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with the criteria set forth in VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings applies under a 
particular DC, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating applies.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, by rating action of May 1970, the RO granted 
service connection for residuals of a GSW of the scrotum, and 
assigned a noncompensable rating under the provisions of 
38 C.F.R. § 4.118, Diagnostic Code (DC) 7805 from January 
1970.  By rating action of April 2002, the RO granted a 10 
percent rating under DCs 7804-7805 from November 2001, the 
date the veteran filed the current claim for increase.  By 
rating action of February 2006, the RO granted service 
connection for right obturator neuropathy and an erectile 
dysfunction, each associated with the GSW of the scrotum, and 
for left femoral neuropathy associated with a left hip GSW, 
as well as special monthly compensation (SMC) due to the loss 
of use of a creative organ.  

By regulatory amendment effective August 30, 2002, 
substantive changes were made to the schedular criteria for 
rating skin diseases, to include scars, as set forth in 
38 C.F.R. § 4.118, DCs 7800-7833.  See 67 Fed. Reg. 49596-
49599 (July 31, 2002).  As there is no indication that the 
revised criteria are intended to have retroactive effect, the 
Board has the duty to adjudicate the claim only under the 
former criteria for any period prior to the effective date of 
the new rating criteria, and to consider the revised criteria 
for the period beginning on the effective date of the new 
provisions.  See Wanner v, Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  The 
retroactive reach of the revised regulation under 38 U.S.C.A.   
§ 5110(g) can be no earlier than the effective date of that 
change.  

In this case, the RO has considered the claim under both the 
former and revised applicable criteria, and has given the 
appellant notice of both criteria in the SOC and SSOC.  
Hence, there is no due process bar to the Board also 
considering the claim in light of the former and revised 
applicable rating criteria.   

Under the criteria of former DC 7803 (as in effect prior to 
August 30, 2002), superficial scars which are poorly 
nourished, with repeated ulceration, warrant a 10 percent 
rating.  10 percent is the maximum rating assignable under 
former DC 7803.  

Under the criteria of former DC 7804 (as in effect prior to 
August 30, 2002), superficial scars which are tender and 
painful on objective demonstration warrant a 10 percent 
rating.  10 percent is the maximum rating assignable under 
former      DC 7804.

Under the criteria of former DC 7805 (as in effect prior to 
August 30, 2002), scars may also be rated on the basis of any 
related limitation of function of the body part which they 
affect.

Under the criteria of revised DC 7801 (as in effect since 
August 30, 2002), scars that involve an area other than the 
head, face, or neck that are deep or that cause limited 
motion, with an area or areas exceeding 6 square inches (39 
sq. cm.), warrant a 10 percent rating.  A 20 percent rating 
requires an area or areas exceeding 12 square inches (77 sq. 
cm.).  A 30 percent rating requires an area or areas 
exceeding 72 square inches (465 sq. cm.).  A 40 percent 
rating requires an area or areas exceeding 144 square inches 
(929 sq. cm.).  A deep scar is one associated with underlying 
soft tissue damage.

Under the criteria of revised DC 7802 (as in effect since 
August 30, 2002), scars that involve an area other than the 
head, face, or neck that are superficial and that do not 
cause limited motion, but involve an area of 144 square 
inches (929 sq. cm. or greater, warrant a 10 percent rating.  
10 percent is the only rating assignable under revised DC 
7802.  Scars in widely separated areas, as on 2 or more 
extremities or on anterior and posterior surfaces of 
extremities or the trunk, will be separately rated and 
combined in accordance with 38 C.F.R. § 4.25 (2005).  A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under the criteria of revised DC 7803 (as in effect since 
August 30, 2002), superficial scars that are unstable warrant 
a 10 percent rating.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.           10 percent is the 
only rating assignable under revised DC 7803.

Under the criteria of revised DC 7804 (as in effect since 
August 30, 2002), superficial scars that are painful on 
examination warrant a 10 percent rating.  A superficial scar 
is one not associated with underlying soft tissue damage.  10 
percent is the only rating assignable under revised DC 7804.

Under the criteria of revised DC 7805 (effective since August 
30, 2002), scars may also be rated on the basis of any 
related limitation of function of the body part which they 
affect.

Under the criteria of DC 5314 (pertaining to function of 
Muscle Group XIV affecting extension of the knee, 
simultaneous flexion of the hip and knee, and the anterior 
thigh group), moderate impairment of function warrants a 10 
percent rating.  A 30 percent rating requires moderately 
severe impairment of function.  A              40 percent 
rating requires severe impairment of function.  40 percent is 
the maximum rating assignable under DC 5314.

Under the criteria of DC 5315 (pertaining to function of 
Muscle Groups XV affecting adduction of the hip, and flexion 
of the hip and knee), moderate impairment of function 
warrants a 10 percent rating.  A 20 percent rating requires 
moderately severe impairment of function.  A 30 percent 
rating requires severe impairment of function.  30 percent is 
the maximum rating assignable under         DC 5315.

Under the rating schedule, moderate muscle disability 
requires a showing of a through-and-through or deep 
penetrating wound of short track from a single bullet, small 
shell, or shrapnel fragment, without the explosive effect of 
a high velocity missile, residuals of debridement, or 
prolonged infection.  The service department record or other 
evidence must show inservice treatment for the wound, and 
there must be a record of consistent complaint of 1 or more 
cardinal signs and symptoms of muscle disability as defined 
in 38 C.F.R. § 4.56(c), particularly a lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  Objective findings must 
include entrance and (if present) exit scars, small or 
linear, indicating the short track of the missile through 
muscle tissue.  There must be some loss of deep fascia or 
muscle substance, or impairment of muscle tonus and loss of 
power or a lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2).

Moderately-severe muscle disability requires a showing of a 
through-and-through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The service department record or 
other evidence must show hospitalization for a prolonged 
period for treatment of the wound.  There must be a record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56(c) and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings must include entrance and (if present) 
exit scars indicating the track of the missile through one or 
more muscle groups.  There must be indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of the muscles, compared with the sound side.  
Tests of strength and endurance compared with the sound side 
must demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).  

Severe muscle disability requires a showing of a through-and-
through or deep penetrating wound due to a high-velocity 
missile, or large or multiple low velocity missiles, or with 
a shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  The service 
department record or other evidence must show hospitalization 
for a prolonged period for treatment of the wound.  There 
must be a record of consistent complaint of the cardinal 
signs and symptoms of muscle disability, as defined in 
38 C.F.R. § 4.56(c), worse than those shown for moderately-
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings must include ragged, depressed and adherent scars 
indicating wide damage to the muscle groups in the missile 
track.  Palpation must show loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  The 
muscles must swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
must indicate severe impairment of function.  38 C.F.R. 
§ 4.56(d)(4).  

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that a rating in excess of 10 
percent for residuals of a GSW of the scrotum is not 
warranted under any applicable criteria. 

A January 2002 computerized tomography (CT) scan of the 
pelvis at the Worcester Memorial Hospital revealed shrapnel 
in the soft tissues of the right groin measuring between 5 
and 6 mm. in transverse measurement.  The conclusion was 
small focus of shrapnel identified adjacent to the right side 
of the pubic symphysis, with no pelvic pathology.

On February 2002 VA examination, the veteran complained of 
peroneal and scrotal burning and itching; intermittent sharp, 
jabbing scrotal pain and right inner thigh discomfort; 
constant scrotal irritation; and sciatic pain down the right 
leg.  On current examination, the right scrotum was 
nontender.  There was a 1 cm. X 8 mm. scar on the inferior 
aspect of the right scrotum, and an 8 mm. X 1 mm. scar on the 
lateral aspect of the right scrotum.  The impressions were 
intermittent scrotal discomfort especially on prolonged 
sitting, intermittent sharp, jabbing pain, and peroneal 
burning and itching.     

In a December 2002 statement, the veteran's treating 
physician, D. Agiomavritis, M.D., stated that July 1999 X-
rays revealed that the veteran had a 7 mm. metallic density 
superimposed upon the junction of the medial aspect of the 
right superior and inferior pubic rami, which was most likely 
the residual of his inservice shrapnel wound to the scrotum.  
A January 2002 CT scan was noted to have also identified the 
metallic fragment adjacent to the right side of the pubic 
symphysis.  The veteran complained of discomfort and 
occasional numbness, especially after prolonged sitting.

On February 2003 outpatient urological evaluation, W. 
Glazier, M.D., noted that a review of a CT scan revealed a 
piece of shrapnel well within the deep pelvis.  On 
examination, the external genitalia were normal.  The doctor 
commented that the position of the shrapnel made it extremely 
difficult to remove without causing potentially significant 
damage to gastrointestinal or genitourinary organs, as a 
result of which surgical treatment was not recommended unless 
the veteran was severely disabled from this.  

During the December 2004 Board hearing, the veteran testified 
about the extent and severity of his residuals of a GSW to 
the scrotum, and how those residuals impaired him 
functionally.  He stated that he had scarring, pain, leg 
numbness, and an erectile dysfunction. 

On October 2005 VA dermatology examination, the veteran 
complained of numbness and discomfort in the leg and thigh on 
the right side, which the examiner opined was nerve 
compression and muscle pain discomfort secondary to the 
shrapnel.  Examination of the groin showed a 1.5 inch 
longitudinal scar on the right side of the scrotum, and 
mildly irritated skin of the scrotum.  The assessment was 
shrapnel in the groin and scrotal area, and residual shrapnel 
in the pelvic area.  The residual scar in the scrotal area 
constituted less than 3 percent of body surface area.  The 
conclusion was shrapnel wound with residual groin scar and 
discomfort comprising less than 5 percent of the body surface 
area.

On October 2005 VA examination, the veteran complained of 
severe pain in the medial aspect of the right leg, with 
weakness and numbness and fasciculation in the medial aspect 
of the right thigh.  Current examination showed sensory loss 
in the medial aspect of the thigh on the right side with no 
clear weakness.  The doctor noted that the veteran had 
scrotal pain related to a shrapnel injury, and a right 
obturator nerve motor sensory deficit.

On October 2005 VA neurological examination, the examiner 
noted that there appeared to have been no episodes of 
infection over the 35 years since the veteran's scrotal 
injury, and no evidence of osteomyelitis on recent X-rays and 
CT scans.  The veteran complained of increasing symptoms of 
pain shifting from the central posterior aspect of the right 
buttock into the right pubic ramus, and diminished sensation 
in the inner aspect of the right thigh.  The numbness and 
tingling was aggravated by prolonged sitting.  He also 
complained of sexual dysfunction, and right leg weakness 
which had caused him to lose his balance and nearly fall on 
several occasions.  

Current examination of the scrotum showed a slightly elevated 
1.5-cm. healed wound at the site of the entrance of the 
shrapnel fragment which was moderately tender and without 
evidence of inflammation, and not different in color from the 
surrounding skin.  There was also a very small shrapnel wound 
medial to the scrotum at the junction of the inner thigh and 
upper extent of the right side of the scrotum which was 
minimally tender and barely visible.  The appearance of the 
right and left lower extremities was not different.  There 
did not appear to be any muscle atrophy in the right thigh or 
lower leg.  There was extremely strong and firm lower 
extremity muscle, with no suggestion of any atrophy in the 
quadriceps or adductors of the thigh.  There was an oval 5 
cm. by 4 cm. area in the inner aspect of the right anterior 
thigh with diminished sensation, but with preservation of the 
sense of pressure.  Lower extremity straight leg raising was 
normal, and there was no weakness in extension of the right 
lower leg against resistance.  With respect to the right hip, 
there was a mildly positive femoral nerve stretching test.  
The diagnoses were moderately tender and painful, healed, 
non-inflamed scarring of the right side of the scrotum 
secondary to remote shrapnel wound; mild neurapraxia of the 
right inguinal and medial cutaneous nerves of the thigh 
secondary to remote shrapnel wound; sexual dysfunction with 
impotence and faulty ejaculation secondary to scrotal GSW; 
and retained metallic 7 mm. x 1 mm. shrapnel fragment at the 
junction of the inferior and superior rami of the right 
pubis. 

On October 2005 VA urological examination, X-rays revealed a 
4-mm. metallic density overlying the right pubis.  A CT scan 
showed that the metallic fragment appeared to be deep within 
the pelvis.  The impressions were chronic, post-traumatic 
scrotal pain; impotence; and benign prostatic hypertrophy.

On that record, the Board finds that there is no basis for 
further consideration of the former or revised criteria for 
rating scars under DCs 7802, 7803, 7804, or 7805, inasmuch as 
10 percent is the maximum rating available under DCs 7802, 
7803, and 7804, and the veteran has been compensated for the 
limitation of function of body parts as a result of his 
scrotal GSW by virtue of the separate grants of service 
connection for right obturator neuropathy and an erectile 
dysfunction, as well as SMC due to the loss of use of a 
creative organ.

The Board also finds that a rating in excess of 10 percent is 
not warranted under the criteria of revised DC 7801, inasmuch 
as the pertinent evidence since August 30, 2002 - 
particularly the findings on the October 2005 VA examinations 
- does not show scrotal scars exceeding 12 square inches (77 
sq. cm.) which would warrant the next higher, 20 percent, 
rating.

Further, the Board finds that a rating in excess of 10 
percent for residuals of a GSW of the scrotum is not 
warranted under either DC 5314 (pertaining to function of 
Muscle Group XIV affecting extension of the knee, 
simultaneous flexion of the hip and knee, and the anterior 
thigh group) or 5315 (pertaining to function of Muscle Groups 
XV affecting adduction of the hip, and flexion of the hip and 
knee), inasmuch as moderately severe impairment of function 
to warrant a 30 or              20 percent rating, 
respectively, has not been shown, and, as noted above, the 
veteran has been separately compensated for right obturator 
neuropathy associated with the service-connected scrotal GSW, 
as well as for left femoral neuropathy associated with a 
service-connected left hip GSW.

The Board also points out that the medical evidence does not 
establish any other findings associated with the residuals of 
a GSW of the scrotum to warrant evaluation under any other 
provision of the rating schedule. 

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 10 percent for residuals of a GSW 
of the scrotum is not warranted under any pertinent provision 
of the rating schedule, and that the claim must thus be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

A rating in excess of 10 percent for residuals of a GSW of 
the scrotum is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


